Opinion by
Cornish, J.
I concur in the result of the opinion of a majority of the court but think that so much of that opinion as overrules the doctrine of Bartlett v. McIntire, 108 Maine, 161, governing the counting of ballots with stickers placed by the voters themselves, is unnecessary in this case and therefore in the nature of dicta.
The case of Bartlett v. McIntire, supra, and the other cases following, viz: Pease v. Ballou, 108 Maine, 177, and Libby v. English, 110 Maine, 177, all involved the effect of stickers affixed by the voter himself under R. S., ch. 6, sec. 24, while the case at bar calls *45for the determination of the effect of slips pasted by an election officer under R. S., ch. 6, sec. 8. It does not seem to me to be necessary in deciding this case to either affirm or overrule the prior cases which rest upon a different state of facts and are governed by a different section of the statute. It may be proper and timely to consider that question when the occasion calls for such re-examination and I express no opinion as to the wisdom of then modifying the existing rule or adopting that announced in the decision of the court. It is sufficient now to decide the case before us.
1. The distinction between the prior cases and the present is apparent. R S., ch. 6, sec. 24, prescribes the manner in which the voter shall mark his ballot with a cross in the appropriate place and then continues, “And if the voter shall desire to vote for any person or persons, whose name or names are not printed as candidates on the party group or ticket, he may erase any name or names which are printed on the group or party ticket, and under the name or names so erased he may fill in the name or names of the candidates of his choice. Or if the voter places and sticks on and over the name or names of any candidate or candidates for any office or offices a small strip or strips of paper, commonly known as a sticker or stickers, bearing thereon a name or names other than the name or names of the candidate or candidates so erased or covered up, the name or names of such candidate or candidates so covered shall be considered to be erased from the ballot and the person or persons whose name or names shall so appear on such strip or strips of paper so placed and stuck on the ballot shall be deemed to be voted for by the voter as a candidate or candidates for such office or offices.”
This section has no- application to the present case. The voters who cast ballots now under consideration did not “desire to vote for any person or persons whose names were not printed as a candidate on the party group or ticket.” On the contrary they desired to vote and they did vote for the respondent, whose name was printed on a slip and had been placed on the party group or ticket by the proper officials. They did not “place and stick on and over the name or names of any candidate or candidates for any office or offices a small strip or strips of paper commonly known as a sticker or stickers, etc.” On the contrary they did not change or attempt *46to change the official ballot in the slightest degree, but simply followed the statutory instructions by placing the cross in the party square; and by so doing the statute expressly declares that “they shall be deemed to have voted for all the persons named in the group under such party or designation.” This respondent was named in that group as a candidate for county commissioner and therefore these voters must be deemed to have voted for him. And he was the only candidate for that office in that group. The original nominee had died, and his place had been filled by another, the respondent. The name of the original nominee in the space had become a nullity. It was as if the space were vacant and the new name had been inserted in it. Nor was there any candidate over whose name a sticker could be placed, because a dead man cannot be a candidate in the eye of the law. Section 24 contemplates two living people, either of whom would be eligible, and the substitution of one for the other by the voter himself who has a preference and expresses it. Here death had created a vacancy, had removed one name, arid the name of the new nominee was really the only name in the space.
It is obvious therefore that sec. 24 has to do only with voter-changed ballots, with split tickets, so called, and the cases already cited apply only to that class. But that is not this case. Other provisions of the statute govern here because the facts and the situation are different.
2. It is admitted that Mr. Leonard, the original nominee for county commissioner, died on the eve of election. The ballots had already been printed and distributed. A new nomination was duly made by the proper authorities and the new name was furnished to the Secretary of State. That official followed the directions specified in R. S., ch. 6, sec. 8, enacted to meet such an emergency, viz: “If the ballots have been printed, new ballots containing the new nomination shall, whenever practicable, be furnished, or slips containing the new nomination shall be printed under the direction of the Secretary of State, which may be pasted in proper place upon the ballots and thereafter shall become part and parcel of said ballots as if originally printed thereon.” The time was too short to permit the printing of new ballots for the entire County of Kennebec. That was not “practicable,” and therefore slips were printed under the *47direction of the Secretary of State and were pasted upon the ballots by the proper election officers before they were delivered to the voters. All this is conceded.
But the statute says they shall be pasted “in proper place.” What is the fair and reasonable meaning of those words? Obviously the proper place is the appropriate place, that portion of the party column devoted to county commissioner. That is precisely what was done here. The slips were placed in proper place and the fact that they covered or failed to cover the name of a deceased candidate is entirely immaterial. In legal contemplation the old name had vanished and the new name was the only one in the space.
And whether in the rush and hurry of preparing a large number of ballots within a brief period of time some of the slips were accidentally or carelessly pasted by the officials so as to cover in whole or in part the name of the office is likewise immaterial. Too great nicety is neither demanded nor expected in the placing of these slips. Section 8 does not require it. The rights of the voter and the rights of the candidate ought not to depend upon the exact angle at which the slip adheres to the official ballot, nor upon its precise location within the fractional part of an inch.
But even if it could be held that the officials had made an error in allowing the slip to cover too much of the title or too little of the original name, even then the voters should not suffer, for no principle is better settled than that they shall not be disfranchised by reason of official neglect. The right of suffrage is jealously guarded by the law, and unsuspecting voters are not to be deprived of that right through the ignorance or carelessness of those who represent the State and stand charged with official responsibility. The will of the people is not to be thwarted by immaterial errors in the ballot. Opin. Justices 107 Maine, 514-517.
The ballots in the case at bar do not contain “stickers,” but, as the statute terms them, they are “slips” containing “the new nomination,” the only name on the official ballot that can be voted for for county commissioner in that party column. The indisputable fact is that all these rejected ballots in the precise form in which they were rejected, were not split tickets but official ballots. The slips were as official as the rest of the ticket. They were printed under the direction of the Secretary of State, they were affixed by the *48election officers in the space set apart for the candidate for county commissioner and they thereby became in the language of the statute “part and parcel of said ballots as if originally printed thereon.” Every ballot bore the official indorsement, the sign manual, required by section io, “Official ballot for Ward —” and the fac simile of the signature of the Secretary of State. They were delivered to the voter as official ballots and he had a right to rely upon them as such and to assume that they were correct in every respect. Reliability has been declared to be one of the chief purposes of the official ballot. Opin. Justices, 107 Maine, supra. The voter is forbidden to use any other or deposit any other in the ballot box. Sec. 27. Unless, then, we are prepared to say that the voter who receives an official ballot and casts it unchanged is to be disfranchised, these ballots must be counted.
3. But it is urged by the petitioner that this court, as counting officials, can be governed by nothing else than by the ballots as cast and by the form in which they appear before us. If by this is meant that in counting ballots with stickers upon them affixed by the voters, we cannot go outside the ballots to ascertain the voters’ intention, but must be governed by their intention as expressed, I readily concur. But if it means that when it is admitted as here that the slips containing the name of the new candidate were affixed by the election officers themselves in' perfecting the official ballot, and were not stickers affixed by the voters after the perfected official ballot had been received by them, still we must shut our minds to that fact and must count them as sticker ballots and not as slip ballots, I must most vigorously dissent. What right have we to do this? Whence comes our authority for such action? Sticker ballots are governed by one section of the statute, sec. 24, and slip ballots by another, sec. 8. The former change the official ballot, the latter perfect and complete the official ballot. They are entirely distinct, and each must be counted according to the requirements of the respective sections. Section 24 has been construed in the decisions before referred to. But a count under section 8 has never arisen in this State until the present time. That section has now come up for construction and I have endeavored to construe it according to its plain and unambiguous terms, giving that reasonable interpretation which is in harmony with the letter and the spirit of *49the whole Australian ballot law and with the general rules of law applicable to all elections under our form of government.
And what applies to the Court applies with equal force to the original count in open town or ward meeting by the election officers themselves when the polls are closed. They are the identical persons who pasted the slips and have full knowledge of the fact. Must they too shut their minds and memories to the manner in which the slips found their way to the ballots and regard them as stickers and count them as if affixed by the voters ? Can the same hand and eye that pasted the slips in the morning, prepared the ballots and offered them to the voters as official and correct, reject them in the evening as defective on the ground that they do not meet the requirements as to stickers ? Such a position is untenable.
If the rule contended for by the petitioner should obtain it would open the door to such wholesale fraud in the hands of unscrupulous officials as it is not pleasant to contemplate. A way is thereby pointed out by which not merely by accident but by design such officials might so prepare the official ballot under like circumstances as to disfranchise- a large number of helpless and unsuspecting voters, if they should see fit to do so, by the artful manner of pasting the slips, and such ballots would be rejected by the very hand that perpetrated the trick. This puts too high a.premium upon wrong doing and leaves the electors at the mercy of designing officials, a situation that should never be countenanced, much less encouraged.
In the case at bar there is neither claim nor indication of any fraud. The election officers were doubtless honest in the performance of their duties. They endeavored to give the voters an opportunity to vote for the respondent as the new nominee for county commissioner, and in my opinion they did so, because the ballot they perfected complied with the statute regulating the substitution. The voters by making the cross at the head of the party column expressed their intention to vote for the new nominee in the only manner in which such intention could be expressed, and thereby, in the language of the statute, “they are deemed to have voted” for him. The title to an elective office is derived from the popular expression at the ballot box, and the will of the people is not to be defeated by the mistakes, negligence, or fraud of election officers. To hold in this case that the candidate who actually received a substantial plu*50rality of the votes cast must be thrust from his office simply because some of the officially placed slips covered a portion of the title, or failed to cover the name of a dead man, is in my judgment to violate the statute under which elections are held as well as the fundamental principles of law and good government.
Without, therefore, re-examining the doctrine of Bartlett v. McIntire, supra, as to voter placed stickers, my conclusion is that the voters in the case at bar ought not to be disfranchised because of carelessly placed official slips and that the entry should be, as held by the majority of the court,

Petition dismissed wiph costs.

Mr. Justice King concurs in this opinion.